The appeal is from an order directing the clerk in Chancery to pay to the substituted trustee certain moneys deposited with him in satisfaction of a final decree in the above cause. The reasons for the final decree appear in 16 N.J. Mis. R. 234, affirmed in this court, 125 N.J. Eq. 360.
The reasons for the entrance of the order appealed from are clearly and explicitly stated in an opinion by Vice-Chancellor Buchanan filed February 23d 1940. Assuming, but not deciding that the order in question is properly before us, the same is affirmed, for the reasons expressed in the court below.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
 For reversal — None. *Page 177